Citation Nr: 1630631	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected migraine headaches with syncope, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for service-connected chronic lumbosacral strain, currently evaluated as 40 percent disabling.
 
3.  Entitlement to an increased rating for service-connected left knee instability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected left knee painful limitation of flexion with arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his June 2013 substantive appeal, the Veteran requested a videoconference hearing.  Through his representative, the Veteran requested to withdraw his hearing request in a September 2015 correspondence.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to increased disability ratings for migraine headaches, chronic lumbosacral strain, left knee instability, and left knee limited flexion, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran is precluded from securing or following substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Throughout the appeal, the Veteran has been service connected for migraine headaches, rated as 50 percent disabling; chronic lumbosacral strain, rated as 40 percent disabling; painful limitation of flexion of the left knee, rated 10 percent disabling; instability of the left knee, rated 10 percent disabling, and a history of dermatitis and a right thigh mass, both rated as noncompensable. His total combined rating for all these disabilities has been 80 percent for the entirety of the appeal period, and he has had two disabilities rated at 40 percent or greater.  This meets the threshold percentage requirements for TDIU.  38 C.F.R. § 4.16(a).

The issue is thus whether Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  There are conflicting opinions of record.  

First, VA afforded the Veteran a June 2011 examination.  After examining the Veteran, the examiner provided several opinions.  Regarding the Veteran's migraines, the examiner opined that they would likely result in occasional missed days from work but that they would not make the Veteran unemployable for either sedentary or physically demanding work.  The Veteran's low back disability, opined the examiner, would likely make physically demanding work not feasible, but should not impact his ability to perform sedentary work.  The examiner also opined that the Veteran's left knee would not impact his ability to perform sedentary work.  The Veteran's dermatitis and history of a right thigh mass, explained the examiner, would not have any impact on the Veteran's employability.  In the aggregate, it appears the examiner believed the Veteran was able to perform sedentary work despite his service-connected disabilities.  

In June 2016, VA received a May 2016 individual unemployability assessment from C.B., a certified vocational expert for the Social Security Administration and Certified Counselor for the U.S. Department of Labor.  The examiner reviewed the claims file and interviewed the Veteran and noted that the focus was solely on the service-connected disabilities.  The examiner thoroughly evaluated the Veteran's prior employment and his educational status.  The examiner concluded that it is at least as likely as not that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing and following substantially gainful occupation, to include sedentary employment.  The examiner acknowledged that the Veteran ceased working in 2011, but found that he was actually unemployable since 2000, but that his position with the United States Postal Service was "sheltered" as it permitted the Veteran to take excessive days off.  The examiner found that in normal circumstances, the Veteran's service-connected disabilities would have resulted in his termination from employment.  In rendering the favorable opinion, the examiner focused on VA treatment records addressing migraines, the low back disability, and the left knee disability.  He opined that the Veteran's service-connected disabilities precluded his ability to effectively concentrate, or persist and maintain a competitive pace on work tasks, even tasks of a uncomplicated and sedentary nature.  The excessive absences, the pain from his migraines, and side effects of the medications to treat his disabilities, resulted in limitations that precluded the Veteran from securing substantially gainful employment.  The examiner also found it significant that the Veteran was in receipt of Social Security Disability benefits for these three disabilities.  

The Board finds that TDIU is warranted as the May 2016 medical opinion is more probative than the VA opinions.   Although the May 2011 and the May 2016 opinions both considered all of the Veteran's service-connected disabilities, the 2016 examiner extensively reviewed the Veteran's prior employment and education levels, which the VA examiner did not address.  The 2016 examiner also provided a thorough analysis of relevant treatment records; again, the VA examiner did not provide an extensive review.  Because the Board finds that the May 2016 opinion carries the most probative value, the most probative evidence of record supports a finding that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  


ORDER

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Remand is necessary for the Veteran's claims of entitlement to increased disability ratings for his low back disability and for his left knee disabilities.  

First, remand is required to attempt to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  VA has received letters from SSA showing the Veteran is in receipt of disability benefits for disabilities migraines, a low back disability, and a left knee disability.  In November 2011, VA received evidence from SSA showing June 2009 development of a then-pending claim for disability benefits.  In June 2013, VA received a fully favorable Notice of Decision, dated May 2013, from SSA.  Subsequently, VA received evidence from SSA.  However, the evidence consists of a Work Activity Report that was completed in June 2009.  This report was also received by VA in November 2011.  The May 2013 Notice of Decision clearly refers to medical evidence that does not appear to be associated with the Veteran's record.  Remand is necessary, therefore, in order to obtain any outstanding relevant SSA records.  

Second, remand is required for the low back and left knee disabilities to obtain adequate VA examinations.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 2016).  In May 2011, the Veteran presented for an examination of his low back and left knee.  In examining the back, the examiner provided range of motion measurements of the lumbar spine without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  The same is true of the examination of the Veteran's left knee.  On remand, a new examination is necessary that provides the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information, or explains why these findings are not necessary.  

Additionally, the May 2011 examiner did not address whether the Veteran's low back disability was ankylosed in any way, a requisite finding for a higher disability rating in the instant case.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2015).  The examiner further did not address whether the Veteran had intervertebral disc syndrome that resulted in incapacitating episodes.  On remand, an examination for the Veteran's back must address the diagnostic criteria for rating a low back disability.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected chronic lumbosacral strain.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

In particular, the examiner must provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  In conducting the examination, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe any neurological manifestations of the service-connected lumbar spine disability.  The examiner must report the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since the Veteran filed his claim in 2011.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected left knee disabilities, including instability and limitation of motion.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire.

In conducting the examination, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left knee, and, if the right knee is undamaged, the right knee as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


